F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     September 6, 2006
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 LA V O N E B . B AR RO N ,

              Petitioner - A ppellant,                   No. 06-1118
       v.                                                (D. Colorado)
 JOE ORTIZ, Executive D irector,                  (D.C. No. 05-cv-2609-ZLW )
 Colorado Department of Corrections,
 and the A TTO RN EY G EN ER AL OF
 THE STATE OF COLORADO,

              Respondents - Appellees.




                                         OR DER


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.


      Lavone B. Barron, a Colorado state prisoner proceeding pro se, seeks a

certificate of appealability (“COA”) to appeal the district court’s order denying

his 28 U.S.C. § 2254 petition for habeas corpus as untimely filed. M r. Barron

also seeks to proceed in forma pauperis (“IFP”). In that § 2254 petition, M r.

Barron alleged a violation of his speedy trial rights, unlawful restraints, and lack

of jurisdiction by the state courts. For substantially the same reasons set forth by

the district court in its well-reasoned order, we deny M r. Barron’s application for

a COA and dismiss this matter.
                                  I. BACKGROUND

      According to his § 2254 petition, M r. Barron was convicted of two counts

of second-degree burglary in the Denver County District Court. On October 6,

2000, he was sentenced to two concurrent forty-eight year sentences. M r. Barron

states that he filed an unsuccessful direct appeal. He contends the Colorado

Supreme Court denied his writ of certiorari on August 26, 2002, and the district

court noted that he did not seek review in the United States Supreme Court.

      M r. Barron states that he did not file a postconviction motion in state court,

however, the district court found he did file a petition in state court for a writ of

habeas corpus alleging wrongful restraint in the Department of Corrections

through November 10, 2005. The district court concluded the petition was

necessarily filed sometime between November 10, 2005 and November 29, 2005,

the date on which the court denied the petition.

      On December 12, 2005, M r. Barron filed this § 2254 petition in federal

court. 1 After determining that M r. Barron’s conviction became final on

November 26, 2002, the district court denied the petition as time-barred under the

one-year limitation period established by 28 U.S.C. § 2244(d). The district court

also noted that M r. Barron did not present any exceptional circumstances that



      1
        M r. Barron’s petition was received by the district court on December 12,
2005, but not stamped “filed” until December 23, 2005.

                                           -2-
might warrant equitable tolling. Finally, the district court also concluded that,

even if the petition was not time-barred, that M r. Barron failed to exhaust state

remedies. See 28 U.S.C. § 2254(b)(1)(A). The district court denied M r. Barron a

COA and this request followed.

                                   II. DISCUSSION

      A COA can only issue “if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with

the district court’s resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed

further.” M iller-El v. Cockrell, 537 U.S. 322, 327 (2003). W hen a district court

has dismissed a habeas petition on procedural grounds, a certificate w ill only

issue when “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. M cDaniel, 529 U.S. 473, 484

(2000).

      Under 28 U.S.C. § 2244(d)(1), “[a] 1-year period of limitation shall apply

to an application for a writ of habeas corpus by a person in custody pursuant to

the judgment of a State court.” 28 U.S.C. § 2244(d)(1). In his COA application

before us, M r. Barron does not address the untimeliness of his petition, and he

does not raise equitable tolling. Instead, M r. Barron focuses on his underlying




                                           -3-
claims regarding his speedy trial rights, unlawful restraints, and lack of

jurisdiction by the state courts.

      Based on our review of the record on appeal, the district court’s order, and

M r. Barron’s submissions to this court, we are not persuaded jurists of reason

would disagree with the district court’s disposition of M r. Barron’s § 2254

petition. In sum, reasonable jurists would agree with the district court that M r.

Barron’s case does not present “rare and exceptional circumstances” warranting

equitable tolling under 28 U.S.C. § 2244(d). Gibson v. Klinger, 232 F.3d 799,

808 (10th C ir. 2000) (internal quotation marks omitted). Accordingly, we DENY

M r. Barron’s request for a CO A, DEN Y his motion to proceed IFP, and DISM ISS

the matter.

                                    Entered for the Court,



                                    Robert H. Henry
                                    Circuit Judge




                                            -4-